Citation Nr: 0703011	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-16 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

3.  Entitlement to service connection for chronic fatigue 
syndrome.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
dental/jaw disorder.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

8.  Entitlement to a disability rating in excess of 
10 percent for right foot hallux valgus with tender calluses.

9.  Entitlement to a disability rating in excess of 
10 percent for tender calluses on the left foot.

10.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

11.  Entitlement to a disability rating in excess of 
10 percent for an undiagnosed illness manifested by joint 
pain.

12.  Entitlement to an effective date prior to February 3, 
2004, for the grant of service connection for irritable bowel 
syndrome.

13.  Entitlement to a disability rating in excess of 
10 percent for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and a friend


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991 and from June 1991 to September 1992.  She served in the 
Southwest Asia theater of operations from December 1990 to 
May 1991.

This case comes to the Board of Veterans' Appeals (Board) 
from April 2003, August 2004, June 2005, and October 2005 
rating decisions in which the Department of Veterans Affairs 
(VA) Regional Office (RO) denied the benefits sought on 
appeal.  The veteran perfected appeals of those decisions.

In an April 2006 hearing the veteran raised the issue of 
entitlement to service connection for a psychiatric disorder 
other than PTSD.  In a December 1999 rating decision the RO 
previously denied service connection for a personality 
disorder, which is the primary diagnosis of the  veteran's 
psychiatric symptoms.  The RO has not yet addressed the issue 
of whether new and material evidence has been received to 
reopen the previously denied claim, and that issue is 
referred for appropriate action.  See Godfrey v. Brown, 7 
Vet. App. 398 (1995) (the Board does not have jurisdiction of 
an issue not yet adjudicated by the RO).

The issues of service connection for a skin disorder; whether 
new and material evidence has been received to reopen claims 
for service connection for a left shoulder and dental/jaw 
disorder; and increased ratings for hearing loss, an 
undiagnosed illness manifested by joint pain, and tinnitus 
are addressed in the remand portion of the decision below and 
are remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the probative evidence shows that 
the veteran's GERD is not related to an in-service disease or 
injury.

2.  The preponderance of the probative evidence shows that 
the veteran does not have chronic fatigue syndrome.

3.  The preponderance of the probative evidence shows that 
the veteran's right shoulder disorder is not related to an 
in-service disease or injury.

4.  The RO denied entitlement to service connection for PTSD 
in February 1997.  The veteran was notified of that decision 
and did not appeal.

5.  The evidence received subsequent to the February 1997 
decision is new, in that it is not cumulative and was not 
previously submitted to agency decisionmakers.  The evidence 
is not material, however, because it does not relate to an 
unestablished fact necessary to substantiate the claim and 
raise a reasonable possibility of substantiating the claim.

6.  The right foot hallux valgus with tender calluses is 
manifested by complaints of pain, productive of no more than 
moderate foot disability.

7.  The left foot calluses are manifested by complaints of 
pain, productive of no more than moderate foot disability.

8.  The veteran initially claimed entitlement to service 
connection for irritable bowel syndrome on February 3, 2004.


CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).

2.  Chronic fatigue syndrome was not incurred in or 
aggravated by active service, nor may the disorder be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

3.  A right shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

4.  The February 1997 rating decision in which the RO denied 
entitlement to service connection for PTSD is final, new and 
material evidence has not been received, and the claim is not 
reopened.  38 U.S.C.A. § 7105 (West 1991); 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 20.1103 (1996); 38 C.F.R. § 3.156 
(2006).

5.  The criteria for a disability rating in excess of 
10 percent for right foot hallux valgus with tender calluses 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.71a, Diagnostic Codes 5280, 5284 (2006).

6.  The criteria for a disability rating in excess of 
10 percent for tender calluses on the left foot are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.71a, Diagnostic Codes 5280, 5284 (2006).

7.  Entitlement to an effective date prior to February 3, 
2004, for the grant of service connection for irritable bowel 
syndrome is not shown as a matter of law.  38 U.S.C.A. 
§§ 5101, 5110 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Service Connection

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. § 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2006).  

In addition, VA is authorized to pay compensation to any 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability, if the disability became 
manifest during service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 
disability of 10 percent or more prior to December 31, 2006.  
Compensation is payable under these provisions if by history, 
physical examination, and laboratory tests the disability 
cannot be attributed to any known clinical diagnosis.  

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; or a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms, such as chronic fatigue 
syndrome, fibromyalgia, irritable bowel syndrome, or any 
other disability determined by VA to meet these criteria; or 
any diagnosed illness found by VA to warrant a presumption of 
service connection.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2006).
GERD

The VA treatment records indicate that the veteran's stomach 
complaints in June 1996 were attributed to GERD and a hiatal 
hernia.  Her claim is, therefore, supported by a current 
medical diagnosis of disability.  As such, the disorder 
cannot constitute an undiagnosed illness resulting from her 
service in the Persian Gulf War, and the presumptions 
pertaining to undiagnosed illnesses are not applicable.  The 
claim is not supported by evidence of an in-service disease 
or injury, or medical evidence of a nexus to service to 
warrant direct service connection.  Hickson, 12 Vet. 
App. at 253.

The veteran contends that her GERD was caused by chemical 
exposures she suffered during the Persian Gulf War.  As a lay 
person she is not competent to provide evidence of having 
been exposed to harmful chemicals during service, or the 
etiology of the GERD, because such findings require medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Although she has worked as a licensed practical 
nurse, there is no evidence of her having such medical 
knowledge.  Her statements are not, therefore, probative of 
having suffered exposure to harmful chemicals during service, 
or the cause of the GERD.  

Her service medical and personnel records are silent for any 
evidence of exposure to harmful chemicals, or any complaints 
or clinical findings pertaining to the stomach.  Although she 
claims to have suffered with stomach problems since she was 
in service, those assertions are not credible.  See Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).  She claimed 
entitlement to compensation benefits for other disabilities 
in June 1991, November 1992, December 1992, January 1994, 
September 1994, February 1995, and August 1995, and made no 
reference to any stomach problems.  If she was then having 
stomach problems, and was claiming entitlement to 
compensation for service-incurred disabilities, she would 
likely have included a stomach disorder.  Her treatment 
records do not reflect any stomach complaints prior to June 
1996, although she received extensive, ongoing treatment for 
other medical problems.  

None of the medical evidence indicates that the GERD that was 
diagnosed in 1996 is related to an in-service disease or 
injury.  The Board finds, therefore, that the criteria for a 
grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for GERD.  See Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001) (the 
benefit of the doubt rule in 38 U.S.C.A. § 5107(b) is not 
applicable if the Board has found that the preponderance of 
the evidence is against the claim).
Chronic Fatigue Syndrome

The veteran claims to have chronic fatigue syndrome as a 
result of her service in the Persian Gulf War.  Her 
statements are not probative of the diagnosis or a nexus to 
service because she is not competent to provide such 
evidence.  Espiritu, 2 Vet. App. at 494.  The medical 
evidence indicates that her complaints of fatigue are related 
to her chronic psychiatric impairments, including depression, 
dysthymia, and a severe personality disorder.  A VA examiner 
in February 2005 determined that she did not have chronic 
fatigue syndrome.  A neurological evaluation in January 2006 
revealed that she has difficulty sleeping due to sleep apnea, 
muscle fasciculations, restless leg syndrome, and chronic 
pain, resulting in excessive daytime sleepiness.  Her 
complaints of fatigue are, therefore, attributed to known 
clinical diagnoses other than chronic fatigue syndrome, and 
her complaints do not represent an undiagnosed illness or a 
medically unexplained chronic multi-symptom illness resulting 
from her service in the Persian Gulf War.  See 38 C.F.R. 
§ 3.317 (2006).  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for 
service connection for chronic fatigue syndrome.  Ortiz, 
274 F.3d at 1365-66.
Right Shoulder Disorder

The veteran contends that the pain she experiences in her 
right shoulder was caused by pills she took during service to 
prevent malaria.  That assertion is not probative because she 
is not competent to provide evidence of the etiology of her 
complaints.  Espiritu, 2 Vet. App. at 494.  The medical 
evidence indicates that the pain and limited movement of the 
right shoulder is due to cervical spondylosis with 
radiculopathy to the right upper extremity; rotator cuff 
tendinosis; and multifocal tears of the labrum.  Her service 
medical records are silent for any complaints or clinical 
findings pertaining to the right shoulder.  In March 1994 she 
reported the onset of the neck and right shoulder pain 
following a motor vehicle accident in January 1993, after her 
separation from service.  None of the medical evidence 
indicates that the right shoulder disability is related to 
any in-service disease or injury, including any medication 
she might have received.  The Board finds, therefore, that 
the criteria for a grant of service connection are not met, 
and that the preponderance of the evidence is against the 
veteran's claim.  Ortiz, 274 F.3d at 1365-66.
New and Material Evidence to Reopen Claim for PTSD

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (1996).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156 (2006).  The Board finds 
that new and material evidence has not been received in this 
case because none of the evidence raises a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.

The RO initially denied entitlement to service connection for 
PTSD in February 1995.  The veteran was notified of that 
decision and did not appeal, and the February 1995 decision 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1994).  The RO denied service connection because 
the medical evidence of record, which included the report of 
a March 1994 VA psychiatric examination, showed that her 
psychiatric symptoms were due to dysthymia, not PTSD.

She again claimed entitlement to service connection for PTSD, 
and in a February 1997 decision the RO determined that new 
and material evidence had not been received to reopen the 
previously denied claim.  She was notified of that decision 
and did not appeal, and the February 1997 decision is also 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1996).  In addition to the evidence previously of 
record, the evidence considered by the RO in February 1997 
included VA treatment records reflecting diagnoses of 
depression, dysthymia, major depressive disorder, a 
personality disorder with borderline traits, and a 
personality disorder not otherwise specified.  None of the 
evidence showed a diagnosis of PTSD.  The RO found that the 
evidence received subsequent to the February 1995 decision 
was cumulative of the evidence then considered, in that it 
showed essentially the same psychiatric diagnoses.

The evidence received following the February 1997 decision 
includes VA treatment records and the report of a May 1999 
psychiatric examination, which continue to show diagnoses of 
depression and personality disorders.  This evidence is not 
new, in that the evidence previously considered included 
those diagnoses.  Because the evidence is not new, the Board 
need not consider whether it is material.  See Vargas 
Gonzalez v. West, 12 Vet. App. 321, 327 (1999) (if the Board 
finds that newly presented evidence is cumulative of evidence 
previously considered, the analysis should end there).

In a statement received in August 2004 the veteran described 
a number of experiences she had while in service, to which 
she attributed her psychiatric symptoms.  A VA treatment 
record in August 2003 shows a diagnosis of psychosis, not 
otherwise specified.  In October 2003 she was found to have a 
paranoid personality disorder.  During a January 2004 
psychiatric evaluation she reported symptoms of PTSD, but did 
not report a stressor and the test results were found to be 
indicative of a severe delusional disorder, a paranoid 
personality disorder, and a persecutory-type anxiety disorder 
not otherwise specified.  When evaluated in the Mental Health 
Clinic in May 2004 she asked whether she had PTSD, but her 
therapist indicated that she had not described any stressors.  
Neuropsychological testing in September 2004 showed severe 
abnormality, but no actual diagnosis.

Although new because it reflects additional psychiatric 
diagnoses, this evidence is not material because it does not 
show a clinical diagnosis of PTSD.  She reported some 
symptoms of PTSD in January 2004, which relates to the 
unestablished fact necessary to substantiate the claim, but 
the evidence does not raise the reasonable possibility of 
substantiating the claim because her mental impairment was 
not diagnosed as PTSD.  Her assertion that she has PTSD as 
the result of her experiences in service is not probative 
because she is not competent to provide such evidence.  
Espiritu, 2 Vet. App. at 494.  The Board finds that evidence 
that is both new and material has not been received, and the 
claim for service connection for PTSD is not reopened.
Increased Ratings
Right Foot Hallux Valgus with Tender Calluses

With the grant of service connection in January 1992, the RO 
evaluated the calluses on the right foot under Diagnostic 
Code 7819 as a benign skin growth, which is rated as a scar.  
The 10 percent rating that has been assigned is the maximum 
rating available for a tender and painful scar.  See 
38 C.F.R. § 4.118 (2006).

In the April 2003 rating decision here on appeal the RO 
included hallux valgus in the definition of the service-
connected disability, and continued a 10 percent rating under 
Diagnostic Code 5280 for hallux valgus.  The 10 percent 
rating that has been assigned is also the maximum rating 
available under Diagnostic Code 5280.  See 38 C.F.R. § 4.71a 
(2006).  The evidence does not show that the hallux valgus 
deformity of the right great toe and the calluses at the base 
of that toe constitute distinct and separate disabilities to 
warrant separate ratings.  See Esteban v. Brown, 6 Vet. App. 
259 (1994).

In the April 2003 rating decision the RO applied a parallel 
citation to Diagnostic Code 5276, which pertains to flat 
feet.  A 20 percent rating is available under that diagnostic 
code if the foot disability is severe, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  See 38 C.F.R. 
§ 4.71a (2006).  VA examiners in February 2003 and February 
2005 described the foot deformity as no more than mild, with 
no inversion or eversion of the ankle.  The Board finds, 
therefore, that the criteria for a higher rating are not met.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); 38 C.F.R. § 4.40 
(2005).  Diagnostic Codes 5276 and 5280 are not predicated on 
limitation of motion, and include pain as a rating criterion.  
The functional limitations in the right foot are, therefore, 
appropriately compensated by the 10 percent rating that has 
been assigned.  For these reasons the preponderance of the 
evidence is against the claim of entitlement to a disability 
rating in excess of 10 percent for the right foot disability.  
Ortiz, 274 F.3d at 1365-66.
Tender Calluses on the Left Foot

In a June 2005 statement of the case the RO increased the 
rating for the calluses on the left foot from zero to 
10 percent pursuant to Diagnostic Code 7819, with a parallel 
citation to Diagnostic Code 7804 as a superficial scar that 
is painful on examination.  As previously stated, the 
10 percent rating that has been assigned is the maximum 
rating available under Diagnostic Code 7804.  See 38 C.F.R. 
§ 4.118 (2006).  Although the evidence shows that the veteran 
also has a hallux valgus deformity of the left foot, as shown 
above the 10 percent rating that has been assigned is also 
the maximum rating available for that disorder.  Her 
complaints of pain with use of the foot are appropriately 
compensated by the 10 percent rating that has been assigned.  
Spurgeon, 10 Vet. App. 194.  The Board finds, therefore, that 
the criteria for a rating in excess of 10 percent are not 
met, and that the preponderance of the evidence is against 
the veteran's claim for a higher rating.  Ortiz, 274 F.3d 
at 1365-66.
Earlier Effective Date

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).  
The effective date of an award of disability compensation 
shall be the day following separation from service or the 
date entitlement arose if the claim is received within one 
year of separation, otherwise the date of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002); 38 C.F.R. § 3.400(b)(2) (2006) (emphasis added).

The veteran contends that she is entitled to an effective 
date in 1992 for the grant of service connection for 
irritable bowel syndrome because she has had symptoms of that 
disorder since her separation from service.  She did not, 
however, claim entitlement to service connection for the 
disorder until February 3, 2004.  Although she previously 
claimed entitlement to compensation benefits for multiple 
other disabilities prior to February 2004, none of those 
claims can be construed as a claim for service connection for 
irritable bowel syndrome because she did not express any 
intent to claim such a benefit.  See Crawford v. Brown, 5 
Vet. App. 33, 35 (1993) (in order to constitute an informal 
claim under 38 C.F.R. § 3.155(a), the document must identify 
the benefit being sought).  Because she did not claim 
entitlement to service connection for the irritable bowel 
syndrome within a year of separation from service, the 
effective date is limited to the date of the claim.  The 
Board finds, therefore, that entitlement to an effective date 
prior to February 3, 2004, for the grant of service 
connection for irritable bowel syndrome is not shown as a 
matter of law.  
Development of the Claims

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate her claims, the RO notified her of the 
information and evidence needed to establish entitlement to 
service connection in April 2004, May 2004, February 2005, 
and March 2005.  The RO informed her of the information and 
evidence needed to establish entitlement to higher ratings in 
February 2004, May 2004, and February 2005.  In those notices 
the RO also informed her of the information and evidence that 
she was required to submit, including any evidence in her 
possession, and the evidence that the RO would obtain on her 
behalf.  

In the April 2004 notice the RO also informed the veteran of 
the basis for the previous denial of service connection for 
PTSD, and the specific evidence needed to satisfy the element 
of the claim that was the basis for the previous denial.  See 
Kent v. Nicholson, 20 Vet. App. 1, (2006).  The Board finds, 
therefore, that VA has fulfilled its duty to inform the 
veteran of the evidence she was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
her claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); 38 C.F.R. § 3.159(b) 
(2006).

Although some of the notices were sent following the 
decisions on appeal, the delay in issuing the notices was not 
prejudicial to the veteran.  The delay did not affect the 
essential fairness of the adjudications because the RO re-
adjudicated the claims, based on all the evidence of record, 
after the notices were sent.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006).  In an April 2006 notice the RO 
informed her of the evidence to be considered in determining 
the appropriate rating and effective date should service 
connection or increased ratings be granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Because service connection and increased ratings have been 
denied, any error in the timing of that notice is not 
prejudicial.

Regarding the veteran's appeal of the effective date assigned 
for the grant of service connection for irritable bowel 
syndrome, in the April 2006 notice the RO informed the 
veteran of the evidence generally considered in determining 
an effective date.  She has not been informed of the specific 
evidence needed in this case.  The United States Court of 
Appeals for Veterans Claims (Court) has held, however, that 
failure to provide such notice is not prejudicial if, based 
on the facts alleged, no entitlement exists.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  In addition, a 
veteran claiming entitlement to an earlier effective date is 
not prejudiced by failure to provide such notice if, based on 
the facts of the case, entitlement to an earlier effective 
date is not shown as a matter of law.  See Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004) (per curiam).  As 
shown above, the veteran is not entitled to an earlier 
effective date as a matter of law.  In addition, in the 
January 2006 statement of the case the RO informed her of the 
regulatory requirements for determining the appropriate 
effective date.  The Board finds, therefore, that failure to 
inform her of the specific evidence needed to establish 
entitlement to an earlier effective date is not prejudicial.

Regarding the duty to assist the veteran in obtaining 
evidence in support of her claims, the RO has obtained her 
service medical records and the VA and private treatment 
records she identified.  The RO also provided her VA medical 
examinations in February 2003, February 2005, and September 
2005.  The RO has not obtained a medical opinion regarding 
the claimed nexus between her military service and GERD or 
her right shoulder disorder.  The Court has held, however, 
that VA is not required to obtain a medical opinion if the 
record does not already contain evidence of an in-service 
event, injury, or disease.  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004).  The veteran's service medical records 
are silent for any complaints or clinical findings pertaining 
to a stomach or right shoulder disorder, and her assertion 
that her stomach symptoms started in service is not credible.  
For these reasons the Board finds that a medical opinion is 
not required as to those issues because no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The veteran has not indicated the existence of any other 
evidence that is relevant to her claims; as such, all 
relevant data has been obtained for determining the merits of 
her claims and no reasonable possibility exists that any 
further assistance would aid her in substantiating her 
claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2006).


ORDER

The claim of entitlement to service connection for GERD is 
denied.

The claim of entitlement to service connection for chronic 
fatigue syndrome is denied.

The claim of entitlement to service connection for a right 
shoulder disorder is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for PTSD is not 
reopened.

The claim of entitlement to a disability rating in excess of 
10 percent for right foot hallux valgus with tender calluses 
is denied.

The claim of entitlement to a disability rating in excess of 
10 percent for tender calluses on the left foot is denied.

The appeal to establish entitlement to an effective date 
prior to February 3, 2004, for the grant of service 
connection for irritable bowel syndrome is denied.


REMAND

The veteran claims to have a skin disorder that had its onset 
while she was in active service.  Her service medical records 
show that she was treated for dry skin in May 1991, and an 
undated record reflects treatment for eczema.  Her VA 
treatment records indicate that she was treated for 
folliculitis in August 2004, with an onset in January 2004.  
During an August 2005 VA examination she reported having had 
the rash since early in 2004.  Although no rash was then 
present, the examiner noted the history of folliculitis.  He 
did not, however, provide an opinion on whether the 
folliculitis was related to the rash treated during service.  
For that reason remand of this issue is required.

The RO denied service connection for a left shoulder disorder 
in December 1995, and a dental/jaw disorder in June 2002.  
The veteran has requested reopening of those claims.  She has 
not, however, been informed of the specific basis for the 
previous denials of service connection, and the specific 
evidence needed to satisfy the element of the claims that was 
the basis for the previous denials.  Kent, 20 Vet. App. at 1.  
Remand of these issues is, therefore, required for VA to 
comply with the statutory duty to inform the veteran of the 
evidence needed to substantiate those claims.

The veteran has claimed entitlement to an increased rating 
for hearing loss, and most recently underwent a VA 
audiometric examination in February 2003.  During an April 
2006 hearing she testified that her hearing had worsened 
since that examination.  Remand of this issue is required in 
order to provide her a current examination.

The veteran claimed entitlement to service connection for 
fibromyalgia in February 2004.  In February 2005 she expanded 
her claim to include an "undiagnosed chronic neuromuscular 
illness" and "undiagnos[ed] chronic joint pain."  She has 
submitted Internet research articles showing that she has 
researched the multiple ailments related to Gulf War 
Syndrome, including fibromyalgia, and their manifestations.

Her treatment records disclose that in August 2004 she told 
her physician that she had fibromyalgia, and she complained 
of pain in the right shoulder and arm and the hip.  Her 
physician assessed her complaints as arthralgia/myalgia, and 
ordered diagnostic tests.  A magnetic resonance image (MRI) 
of the right shoulder revealed rotator cuff tendinosis and 
labrum tears.  

She underwent a rheumatology evaluation in November 2004, and 
again reported having fibromyalgia, with multiple tender 
points all over her body and numbness.  Examination revealed 
tenderness at the fibromyalgia points, and the rheumatologist 
entered that diagnosis.  He acknowledged the diagnosis of 
rotator cuff syndrome of the right shoulder, but made no 
reference to the established diagnoses reflected in her 
medical records of cervical spondylosis with radiculopathy 
into the upper extremities, and lumbar spondylosis with 
radiculopathy into the lower extremities.

During a February 2005 VA examination she again reported 
having fibromyalgia and that she had studied the subject.  
She complained of pain in her jaw and her feet, numbness in 
her feet and hands, poor sleep, fatigue, and tender points 
all over her body.  Examination revealed tender points at the 
base of the neck, at the lumbar spine, and above the knees, 
but no other abnormalities other than those pertaining to her 
foot disability.  The examiner provided a diagnosis of 
"symptoms of muscle pain, fatigue, numbness, insomnia, etc., 
due to unknown disease."  The examiner did not find that she 
had fibromyalgia, but assessed her subjective complaints as 
an undiagnosed disease.  Although the examiner stated that he 
had reviewed the claims file, he made no reference to the 
established diagnoses of cervical and lumbar spondylosis with 
radiculopathy, chronic rotator cuff syndrome of the right 
shoulder, and a psychiatric disorder that is partially 
manifested by somatic complaints.

Based on the results of the February 2005 VA examination, in 
the October 2005 rating decision the RO granted service 
connection for chronic joint pain due to an undiagnosed 
illness (also claimed as a neuromuscular illness and 
fibromyalgia), and assigned a 10 percent rating.  The veteran 
has appealed the assigned rating.  It is not clear from the 
available evidence to what extent any of her musculoskeletal 
disability is due to an undiagnosed illness, rather than the 
established diagnoses referenced above.  For that reason an 
orthopedic examination is required.

In the April 2003 rating decision the RO denied entitlement 
to a rating in excess of 10 percent for tinnitus.  The 
veteran included that issue in her April 2003 notice of 
disagreement, implying that she is entitled to separate 
ratings for bilateral tinnitus.  She has not yet been 
provided a statement of the case on that issue, which is 
remanded for that purpose.

Accordingly, the case is remanded for the following:

1.  Inform the veteran of the specific 
basis for the previous denials of service 
connection for a left shoulder and 
dental/jaw disorders, and the evidence 
needed to substantiate that element of 
the claims.

2.  Provide the veteran an audiometric 
examination in order to determine the 
current severity of her hearing loss.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  

3.  Provide the veteran a medical 
examination and obtain a medical opinion 
on whether any currently manifested skin 
disorder, including the folliculitis 
already documented, is not likely, 
likely, or at least as likely as not (a 
probability of 50 percent or greater) 
etiologically related to the skin rash 
documented while she was on active duty.  
The claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary.

4.  Provide the veteran an orthopedic 
examination in order to determine the 
severity of the manifestations, if any, 
of an undiagnosed illness related to 
muscle and joint pain.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary.

The examiner should conduct an 
examination and provide a diagnosis for 
any musculoskeletal pathology found.  
Based on the results of the examination, 
review of the evidence of record, and 
sound medical principles, the examiner 
should determine the extent to which, if 
any, the veteran's musculoskeletal 
complaints are due to an undiagnosed 
illness resulting from service in the 
Persian Gulf War, rather than known 
clinical diagnoses.  The examiner should 
describe the manifestations and 
functional limitations due to the 
undiagnosed illness, and distinguish 
those functional limitations caused by 
her nonservice-connected musculoskeletal 
disabilities.  

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues remaining on 
appeal.  If any benefit sought on appeal 
remains denied, provide the veteran and 
her representative a supplemental 
statement of the case.

6.  After undertaking any development 
deemed appropriate on the issue of an 
increased rating for tinnitus, re-
adjudicate that issue.  If entitlement 
remains denied, provide the veteran and 
her representative a statement of the 
case and the opportunity to submit a 
substantive appeal.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


